Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1- 42 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 11,140,120, Claims 1-42 of U.S. Patent No. 10,462,097, and claims 1-42 of U.S. Patent No. 9,973,466. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the patented claims but with obvious wording variations.
Claims 1-42 of current application is directed toward performing an initial assignment of bubble data, the bubble data including a bubble spatio temporal information data representing a volume of space time, the bubble data further including a content data thereby assigned to the spatio temporal information data; providing a spatio temporal coordinate data associated with at least one user of the data communication network; determining if the spatio temporal coordinate data is deemed to be within the volume of space time represented by the bubble spatio temporal information data; and granting access to the content data to the at least one user of the data communication network if the spatio temporal coordinate data is determined to be deemed to be within the volume of space time represented by the bubble spatio temporal information data.

Claims 1-42 of U.S. Patent No. 11,140,120 mentions providing spatio temporal information including at least one space time record including a location portion and a time portion defining a spatio temporal coordinate, the space time record further including at least one of a device UUID, an Agent type and an Other Information, the spatio temporal information further including a space time region defining a volume of space and time dimensions considered together; determining if space time region based criteria is met, the space time based criteria including determining if a location portion and a time portion of a spatio temporal coordinate is deemed to be inside a volume of space and time dimensions considered together of a space time region, wherein the time portion of the spatio temporal information coordinate includes at least a time in the future or the past; and if it is determined that the space time region criteria are met, providing access to the at least one message over the interface to one of the first user and the second user using at least one of the device UUID, the Agent type, and Other Information; thereby controlling access to the at least one message between the first user and the second user whereby access is granted if the location portion and time portion of the space time record are within the volume of space and time dimensions of the space time region considered together

Claims 1-42 of U.S. Patent No. 10,462,097 mentions providing an interface; providing spatio temporal information including at least one space time record including a location portion and a time portion defining a spatio temporal coordinate, the space time record further including at least one of a device UUID, an Agent type and an Other Information, the spatio temporal information further including a space time region defining a volume of space and time dimensions considered together; determining if space time region based criteria is met, the space time based criteria including determining if a location portion and a time portion of a spatio temporal coordinate is deemed to be inside a volume of space and time dimensions considered together of a space time region, wherein the time portion of the spatio temporal information coordinate includes at least a time in the future; and if it is determined that the space time region criteria are met, providing access to the at least one message over the interface to one of the first user and the second user using at least one of the device UUID, the Agent type, and Other Information; thereby controlling access to the at least one message between the first user and the second user whereby access is granted if the location portion and time portion of the space time record are within the volume of space and time dimensions of the space time region considered together.

Claims 1-42 of U.S. Patent No. 9,973,466 mentions providing an interface; providing spatio temporal information including at least one space time record including a location portion and a time portion defining a spatio temporal coordinate, the space time record further including at least one of a device UUID, an Agent type and an Other Information, the spatio temporal information further including a space time region defining a volume of space and time dimensions considered together; determining if space time region based criteria is met, the space time based criteria including determining if a location portion and a time portion of a spatio temporal coordinate is deemed to be inside a volume of space and time dimensions considered together of a space time region, wherein the time portion of the spatio temporal information coordinate includes at least a time in the past, and if it is determined that the space time region criteria are met, providing access to the at least one message over the interface to one of the first user and the second user using at least one of the device UUID, the Agent type, and Other Information thereby controlling access to the at least one message between the first user and the second user whereby access is granted if the location portion and time portion of the space time record are within the volume of space and time dimensions of the space time region considered together.

As can be seen there are some differences between the claims; however, the differences are obvious and therefore, the claims are not patentably distinct from one another because the claims of the current application encompass the same subject matter as the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 19, 29 and 32-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coskun et al., (hereinafter Coskun) U.S. Pub. No. 2011/0167123. 

As to claim 1, Coskun teaches the invention as claimed, including a method for space time region based communications in a data communication network, comprising the steps of: 
(a) performing an initial assignment of bubble data, the bubble data including a bubble spatio temporal information data representing a volume of space time, the bubble data further including a content data thereby assigned to the spatio temporal information data (abstract, par. 0016, 0020-0023, 0026, 0030, 0041, 0046-0047, 0049-0052);
(b) providing a spatio temporal coordinate data associated with at least one user of the data communication network (fig. 4, par. 0021, 0045-0046); 
(c) determining if the spatio temporal coordinate data is deemed to be within the volume of space time represented by the bubble spatio temporal information data (fig. 4, par. 0026, 0045); and 
(d) granting access to the content data to the at least one user of the data communication network if the spatio temporal coordinate data is determined to be deemed to be within the volume of space time represented by the bubble spatio temporal information data (fig. 5-7, par. 0049-0054).
As to claim 2, Coskun teaches the invention as claimed, including the method of claim 1, wherein the step of providing the spatio temporal coordinate data includes an act of determining an instantaneous location of the at least one user of the data communication network (par. 0020-0021, 0023, 0042-0044).

As to claim 3, Coskun teaches the invention as claimed, including the method of claim 2, wherein the act of determining the instantaneous location of the at least one user of the data communication network includes using a positioning system (par. 0020-0021, 0023, 0042-0044).

As to claim 4, Coskun teaches the invention as claimed, including the method of claim 2, wherein the step of providing the spatio temporal coordinate data includes an act of storing a space time record of the at least one user of the data communication network into a computer readable memory (par. 0017-0019, 0021, 0025).

As to claim 5, Coskun teaches the invention as claimed, including the method of claim 4, wherein the step of providing the spatio temporal coordinate data includes the act of retrieving the space time record of the at least one user of the data communication network from the computer readable memory (par. 0021, 0041).

As to claim 6, Coskun teaches the invention as claimed, including the method of claim 5, wherein the space time record has a time coordinate which is in the past relative to a time reference in the data communication network (par. 0049-0052).

As to claim 7, Coskun teaches the invention as claimed, including the method of claim 5, wherein the space time record has a time coordinate which is in the future relative to a time reference in the data communication network (par. 0049-0052).

As to claim 8, Coskun teaches the invention as claimed, including the method of claim 1, further comprising the step of modifying the bubble data (par. 0027, 0043, 0049-0052).

As to claim 9, Coskun teaches the invention as claimed, including the method of claim 8, further comprising the act of modifying the bubble spatio temporal information data (par. 0027, 0043, 0049-0052).

As to claim 10, Coskun teaches the invention as claimed, including the method of claim 9, further comprising the act of modifying the bubble data other than the spatio temporal information data (par. 0027, 0043, 0049-0052).

As to claim 11, Coskun teaches the invention as claimed, including the method of claim 9, further comprising the act of modifying the content data (par. 0027, 0043, 0049-0052).
As to claim 12, Coskun teaches the invention as claimed, including the method of claim 9, further comprising the act of repeating steps b through d upon the condition that the bubble data has been modified (par. 0027, 0043, 0049-0052).

As to claim 13, Coskun teaches the invention as claimed, including the method of claim 10, further comprising the step of repeating steps b through d upon the condition that bubble data other than the bubble spatio temporal information data has been modified (par. 0027, 0043, 0049-0052).

As to claim 19, Coskun teaches the invention as claimed, including the method of claim 1, further including the step of performing a subsequent assignment of an at least one other bubble data (abstract, par. 0049-0052).

As to claim 29, Coskun teaches the invention as claimed, including the method of claim 1, further comprising the step of providing at least one interface selected from a group of: a communications interface, a user interface, or an application programming interface (par. 0041-0042).

As to claim 32, Coskun teaches the invention as claimed, including the method of claim 1, further comprising at least one of the steps selected from a group consisting of: creating, retrieving, updating, or deleting the bubble data (par. 0020, 0035).

As to claim 33, Coskun teaches the invention as claimed, including the method of claim 1, further comprising the step of communicating a space time region based communication including at least the content data via the data communication network with the at least one user of the data communication network (figs. 1, 5-6).

As to claim 34, Coskun teaches the invention as claimed, including the method of claim 33, further comprising the act of communicating the space time region based communication using an at least one protocol selected from a group comprising: an https protocol, an http protocol, a websockets protocol, or a sockjs protocol (par. 0041).

As to claim 35, Coskun teaches the invention as claimed, including the method of claim 33, further comprising the act of communicating the space time region based communication by including at least one message selected from a group of: a subscribe message, an unsubscribe message, a create new bubble message, a bubble created message, a new bubble message, a new bubble notification message, a bubble created in the past message, a space time notification message, a space time record message, a bubble contents message, a retrieve new bubbles message, a new bubbles message, a register to notifications message, a send space time record message, a create bubble message, a new bubble notification message, an answer message, or new answer notification message (abstract, par. 0020, 0026, 0050-0053).

As to claim 36, Coskun teaches the invention as claimed, including the method of claim 1, further comprising the step of providing a trigger step to cause the determining step to occur (par. 0025, 0049-0043).

As to claim 37, Coskun teaches the invention as claimed, including the method of claim 36, wherein the trigger step is selected from a group comprising: a communication trigger, a user interface trigger, or an application programming interface trigger (par. 0049-0053).
As to claim 38, Coskun teaches the invention as claimed, including the method of claim 1, wherein an owner user of the data communication network is deemed to be within the volume of space time represented by the bubble spatio temporal information data if the owner user triggered the step of performing the initial assignment of the bubble data (par. 0041, 0049-0053).

Claims 39-42 have similar limitations as claim 1; therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-18, 20-28, 30-31 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Coskun et al., (hereinafter Coskun) U.S. Pub. No. 2011/0167123, in view of Cantrell U.S. Pub. No. 2010/0332468. 

As to claim 14, Coskun teaches the invention substantially as claimed, including the method of claim 1; however, Coskun does not explicitly teach further comprising the step of revoking access to the content data from the at least one user of the data communication network if the spatio temporal coordinate data is deemed to be outside the volume of space time represented by the bubble spatio temporal information data.  Cantrell teaches further comprising the step of revoking access to the content data from the at least one user of the data communication network if the spatio temporal coordinate data is deemed to be outside the volume of space time represented by the bubble spatio temporal information data (abstract, par. 0028-0030).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Coskun and Cantrell to provide a novel and integrated technology for eliminating the need for complex user interaction to convert a static geographical coordinates into a form suitable for display (Cantrell, par. 0010).

As to claim 15, Coskun teaches the invention as claimed, including the method of claim 1; however, Coskun does not explicitly teach further comprising the step of determining if a time reference in the data communication network is determined to be deemed to be outside of a lifespan of the volume of space time represented by the bubble spatio temporal information data.  Cantrell teaches further comprising the step of determining if a time reference in the data communication network is determined to be deemed to be outside of a lifespan of the volume of space time represented by the bubble spatio temporal information data (abstract, par. 0028-0030).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Coskun and Cantrell in order to provide the same motivation as set forth in claim 14.

As to claim 16, Cantrell teaches the invention as claimed, including the method of claim 15, further comprising the step of repeating steps b through d upon the condition that the time reference in the data communication network is determined to be deemed to be outside of the lifespan of the volume of space time represented by the bubble spatio temporal information data (abstract, par. 0028-0030).

As to claim 17, Cantrell teaches the invention as claimed, including the method of claim 16, further comprising the step of deleting the bubble data upon the condition that the time reference in the data communication network is determined to be deemed to be outside of the lifespan of the volume of space time represented by the bubble spatio temporal information data (abstract, par. 0028-0030).

As to claim 18, Cantrell teaches the invention as claimed, including the method of claim 1, wherein the spatio temporal information data includes at least one data selected from a group including a creation date, a start date, an end date, a timestamp, a longitude, a latitude, an altitude, a radius, or a diameter (par. 0034, 0037-0039).

As to claim 20, Cantrell teaches the invention as claimed, including the method of claim 19, further including the step of performing an initial assignment of channel data to regroup the bubble data and the at least one other bubble data into a channel (par. 0034, 0037-0039, claim 12).

As to claim 21, Cantrell teaches the invention as claimed, including the method of claim 1, wherein the bubble data has a space time region attribute data that represents a predetermined shape in space time (abstract, par. 0031).

As to claim 22, Cantrell teaches the invention as claimed, including the method of claim 21, wherein the bubble data includes data points in time and space that need not be contiguous and that need not be connected to represent a predetermined space time region (abstract, par. 0031).

As to claim 23, Cantrell teaches the invention as claimed, including the method of claim 1, wherein the bubble other information data includes at least one data selected from a group including: a content type, an actions allowed, a bubble key, a shape Id, a category, an owner Id, a geo channels, a channel, an opacity, an elasticity, or a bubble ID (abstract, par. 0037).

As to claim 24, Cantrell teaches the invention as claimed, including the method of claim 1, wherein the bubble data is modified to have different values at different points in time (par. 0010, 0027-0030, 0032-0035).

As to claim 25, Cantrell teaches the invention as claimed, including the method of claim 19, further comprising the step of assigning at least one bubble trail data that includes the bubble data in a sequence with the at least one other bubble data that are linked together in an orderly fashion represented by the bubble trail data whereby access to content data the at least one bubble data in the bubble trail data will be granted to the at least one user of the data communication network if the at least one user was granted access to the content data of the immediate predecessor of the at least one bubble data in the bubble trail data (par. 0009, 0035, claim 12).

As to claim 26, Cantrell teaches the invention as claimed, including the method of claim 1, wherein the bubble data includes a geo channel data (par. 0028-0030, 0034-0037).

As to claim 27, Cantrell teaches the invention as claimed, including the method of claim 26, wherein the geo channel data includes geo channel server information data (par. 0028-0030, 0034-0037).

As to claim 28, Coskun teaches the invention as claimed, including the method of claim 27, wherein the geo channel server information data includes at least one data selected from a group of a notificationServerUrl, a bubblesServerUnl, or a spaceTimeRecordServerUrl for respective at least one of a notifications server, a bubbles server or a space time record server respectively in order to help load balance work done by one or more bubbles servers, notifications servers or space time record servers connected over the data communication network (par. 0023, 0025-0027).

As to claim 30, Cantrell teaches the invention as claimed, including the method of claim 1, further comprising the step of assigning to the spatio temporal information data to at least one data selected from a group of: a past time, a present time, a future time, a lifespan of the bubble data, a geo channel selection criteria, a bubble selection criteria, a device selection criteria, a node selection criteria, a user selection criteria, a surface element, a Delaunay triangulation, or a Voronoi diagram (par. 0010, 0027-0030, 0032-0035).

As to claim 31, Cantrell teaches the invention as claimed, including the method of claim 1, further comprising the step of comparing a first information data to a second information data wherein the first and second information are each selected from a group of data comprising: a time data, a location data, a latitude data, a longitude data, an altitude data, a start date data, an end date data, a creation date data, a lifespan data, a diameter data, an opacity data, an elasticity data, a permission data, a shape data, a category data, a content type data, a geo channel data, a channel data, an action data, or a bubble key data (par. 0032-0035, 0037-0039).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444